Title: Howard Malcom to James Madison, 22 December 1834
From: Malcom, Howard
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Mowbray
                                
                                 Dec. 22d. 1834
                            
                        
                        
                        I am pleased to be able now to forward you the specimen of wrought anthracite. It came safely yesterday tho.
                            the article for which ye forme pencil was entirely broken to pieces.
                        Allow me to seize this opportunity to avouch my affectionate & enduring sense of your great personal
                            worth, & the eminent services you have rendered my beloved country—the home & the heritage of my
                            children.
                        That a gracious Providence may continue to you its [ ] guidance as you descend lifes vale, and
                            a Divine Savior receive you "when heart & flesh shall fail" is the sincere prayer of Your obliged friend
                        
                        
                            
                                Howard Malcom
                            
                        
                    